Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


Group I, claim(s) 1-9, 11 and 12, a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-binding ligand which is GAS6 and wherein the cytokine is immunostimulatory.
Group II, claim(s) 1-3, 7-9, 11 and 12, a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-binding ligand which is Protein S and wherein the cytokine is immunostimulatory.
Group III, claim(s) 1, 7-9, 11 and 12, a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-targeting polypeptide which is a PS-binding domain and wherein the cytokine is immunostimulatory.
Group IV, claim(s) 1-9, 11 and 12, a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-binding ligand which is GAS6 and wherein the cytokine is immunosuppressive.
Group V, claim(s) 1-3, 7-9, 11 and 12, a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-binding ligand which is Protein S and wherein the cytokine is immunosuppressive.
Group VI, claim(s) 1 and 10, a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-targeting polypeptide which is a PS-binding domain and wherein the cytokine is immunosuppressive.
Group VII, claim(s) 13-16 and 18-21, a method of targeting a cytokine to a pathological site in a subject or treating a disease in a subject by administering to the subject a pharmaceutical composition comprising a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-binding ligand which is GAS6 and wherein the cytokine is immunostimulatory, and a pharmaceutically acceptable carrier.
Group VIII, claim(s) 13-16 and 18-21, a method of targeting a cytokine to a pathological site in a subject or treating a disease in a subject by administering to the subject a pharmaceutical 
Group IX, claim(s) 13-16 and 18-21, a method of targeting a cytokine to a pathological site in a subject or treating a disease in a subject by administering to the subject a pharmaceutical composition comprising a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-targeting polypeptide which is a PS-binding domain and wherein the cytokine is immunostimulatory, and a pharmaceutically acceptable carrier.
Group X, claim(s) 13, 14 and 17-21, a method of targeting a cytokine to a pathological site in a subject or treating a disease in a subject by administering to the subject a pharmaceutical composition comprising a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-binding ligand which is GAS6 and wherein the cytokine is immunosuppressive, and a pharmaceutically acceptable carrier.
Group XI, claim(s) 13, 14 and 17-21, a method of targeting a cytokine to a pathological site in a subject or treating a disease in a subject by administering to the subject a pharmaceutical composition comprising a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-binding ligand which is Protein S and wherein the cytokine is immunosuppressive, and a pharmaceutically acceptable carrier.
Group XII, claim(s) 13, 14 and 17-21, a method of targeting a cytokine to a pathological site in a subject or treating a disease in a subject by administering to the subject a pharmaceutical composition comprising a fusion molecule comprising a cytokine and polypeptide which targets phosphatidylserine (PS), wherein said polypeptide comprises a PS-targeting polypeptide which is a PS-binding domain and wherein the cytokine is immunosuppressive, and a pharmaceutically acceptable carrier.





The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XII lack unity of invention because even though the inventions of these groups require the technical feature of a fusion molecule comprising a cytokine and a polypeptide which targets the fusion molecule to phosphatidyleserine (PS), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent 8,956,616 B2.  US 8,956,616 teaches in claims 1 and 14, a construct comprising two β2-glycoprotein (β2GPI) with an intact domain V that binds to PS and further comprises a cytokine.  Also, taught is treatment of a disease, for example a cancer, by administrating to a subject the construct (e.g., col. 81, lines 1-56).
Further, where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

Although the fusion molecules of Groups I-XII share a common activity, i.e., targeting PS, and a vaguely common structure in the form of a cytokine, there is no true common structure because there are dozens of cytokines, each with their own sequence and binding partner/receptor. Immunosuppressive cytokines are necessarily structurally and functionally different from immunostimulatory cytokines. And the PS-targeting portion of the fusion molecule does not share a common structure, with GAS6 distinct from protein S and Annexin A5, for example, (see paragraph bridging pp. 18-19 of the instant specification). Therefore, the fusion molecules do not share any significant structural element and cannot be considered as having the same or corresponding technical feature. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Species:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If any of Groups III, VI, IX or XII are elected, one the following species from A) must be made:
A)	The species of PS-targeting polypeptide which is a PS-binding domain are as follows: 
brain angiogenesis inhibitor 1 (BAI1), annexin A5, annexin B12, T cell mmunoglobulin, mucin receptor 1 (TIM-1),TIM-3, TIM-4, stabilin 1, stabilin 2, and milk fat globule-EGF factor 8 protein (MFGE8).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 7-21 
The chemical compounds which bind PS are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  Each protein is structurally different and has different functional properties.
The species lack unity of invention because the groups do not share the same or corresponding technical feature.

If any of Groups VII-XII are elected, one of the following species from B) must also be made:
B) 	The species of pathological site or disease/disorder/condition selected from the group consisting of: cancer, infection and inflammation.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 13-15 and 17-20. 
The different diseases/disorders/conditions are distinct, with different patient populations requiring different administration strategies, e.g., different doses and targeting of the therapeutic agent to different pathological sites.
The species lack unity of invention because the groups do not share the same or corresponding technical feature.

Applicant is required, in reply to this action, to elect a single species from A) and/or B) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 20, 2021